
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


        Execution Copy

VOTING AGREEMENT


        This VOTING AGREEMENT ("Agreement") is entered into as of July 19, 2011,
by and between AMAG PHARMACEUTICALS, INC., a Delaware corporation ("Parent"),
and                                      ("Stockholder").

RECITALS

        A.    Stockholder is a holder of record and/or the "beneficial owner"
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of
certain shares of common stock of ALLOS THERAPEUTICS, INC., a Delaware
corporation (the "Company").

        B.    Parent, ALAMO ACQUISITION SUB, INC., a Delaware corporation and
wholly owned subsidiary of Parent ("Merger Sub"), and the Company are entering
into an Agreement and Plan of Merger and Reorganization of even date herewith
(as may be amended, the "Merger Agreement") which provides (subject to the
conditions set forth therein) for a "strategic business combination" transaction
between Parent and the Company by effecting a merger of Merger Sub into the
Company (the "Merger") in accordance with the Merger Agreement, pursuant to
which each issued and outstanding share of the Company's common stock will be
converted into the right to receive 0.1282 of a share of Parent's common stock.
Upon consummation of the Merger, Merger Sub will cease to exist, and the Company
will become a wholly owned subsidiary of Parent.

        C.    Stockholder is entering into this Agreement in order to induce
Parent to enter into the Merger Agreement.

AGREEMENT

        The parties to this Agreement, intending to be legally bound, agree as
follows:

SECTION 1. CERTAIN DEFINITIONS

        For purposes of this Agreement:

        (a)   "Company Common Stock" shall mean the common stock, par value
$0.001 per share, of the Company.

        (b)   Stockholder shall be deemed to "Own" or to have acquired
"Ownership" of a security if Stockholder: (i) is the record owner of such
security; or (ii) is the "beneficial owner" (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934) of such security.

        (c)   "Person" shall mean any (i) individual, (ii) corporation, limited
liability company, partnership or other entity, or (iii) governmental authority.

        (d)   "Subject Securities" shall mean: (i) all securities of the Company
(including all shares of Company Common Stock and all options, warrants and
other rights to acquire shares of Company Common Stock) Owned by Stockholder as
of the date of this Agreement; and (ii) all additional securities of the Company
(including all additional shares of Company Common Stock and all additional
options, warrants and other rights to acquire shares of Company Common Stock) of
which Stockholder acquires Ownership prior to the termination of this Agreement.

        (e)   A Person shall be deemed to have effected a "Transfer" of a
security if such Person directly or indirectly: (i) sells, pledges, encumbers,
grants an option with respect to, transfers or disposes of such security or any
interest in such security to any Person other than Parent; (ii) enters into an
agreement or commitment contemplating the possible sale of, pledge of,
encumbrance of (other than restrictions imposed by applicable laws or legal
requirements or pursuant to this Agreement), grant of an option with respect to,
transfer of or disposition of such security or any interest therein to any
Person other than Parent; or (iii) reduces such Person's beneficial ownership
of, interest in or risk relating to such security.

--------------------------------------------------------------------------------



        (f)    Capitalized terms used but not otherwise defined in this
Agreement have the meanings assigned to such terms in the Merger Agreement.

SECTION 2. TRANSFER OF SUBJECT SECURITIES AND VOTING RIGHTS

        2.1    Restriction on Transfer of Subject Securities.    Subject to
Section 2.3, during the period from the date of this Agreement through the
termination of this Agreement pursuant to Section 8.1 (the "Restricted Period")
Stockholder shall not, directly or indirectly, cause or permit any Transfer of
any of the Subject Securities to be effected. Without limiting the generality of
the foregoing, during the Restricted Period, Stockholder shall not tender, agree
to tender or permit to be tendered any of the Subject Securities in response to
or otherwise in connection with any tender or exchange offer.

        2.2    Restriction on Transfer of Voting Rights.    Subject to
Section 2.3, during the Restricted Period, (a) none of the Subject Securities
shall be deposited into a voting trust by Stockholder; and (b) no proxy shall be
granted, and no voting agreement or similar agreement shall be entered into with
respect to any of the Subject Securities by Stockholder, other than (i) a proxy
solicited by the Company to vote in a manner not inconsistent with the
obligations of Stockholder set forth in Section 3.1, (ii) the proxy granted to
the Parent pursuant to Section 3.2 or (iii) a proxy authorized by Parent in
writing.

        2.3    Permitted Transfers.    None of the actions set forth in
Section 2.1 or Section 2.2 shall be prohibited if Parent agrees to such action
in writing in its sole discretion. Further, none of the actions set forth in
Section 2.1 or Section 2.2 shall be prohibited with respect to (a) if
Stockholder is an individual, a Transfer of Subject Securities by Stockholder
(i) to any member of Stockholder's immediate family, or to a trust for the
benefit of Stockholder or any member of Stockholder's immediate family, or
(ii) upon the death of Stockholder, or (b) if Stockholder is a partnership,
corporation or limited liability company, a Transfer of Subject Securities by
Stockholder to one or more partners, subsidiaries or members of Stockholder or
to an affiliated corporation under common control with Stockholder; provided,
however, that a Transfer referred to in this sentence and the immediately prior
sentence shall be permitted only if, as a precondition to such Transfer, the
transferee agrees in writing to be bound by all of the terms of this Agreement.

SECTION 3. VOTING OF SHARES

        3.1    Voting Covenant.    Stockholder hereby agrees that, during the
Restricted Period, at any meeting of the stockholders of the Company, however
called, and in any action by written consent of the stockholders of the Company,
Stockholder shall cause the Subject Securities to be voted (to the extent such
Subject Securities are entitled to vote):

        (a)   in favor of the Merger, the execution and delivery by the Company
of the Merger Agreement and the adoption and approval of the Merger Agreement
and the terms thereof, in favor of each of the other actions contemplated by the
Merger Agreement and in favor of any action in furtherance of any of the
foregoing;

        (b)   in favor of any proposal to adjourn or postpone the meeting of the
stockholders of the Company to a later date if there are not sufficient votes
for adoption of the Merger Agreement on the date on which such meeting is held;

        (c)   against any action or agreement that would result in a breach of
any representation, warranty, covenant or obligation of the Company in the
Merger Agreement; and

        (d)   against the following actions (other than the Merger and the
transactions contemplated or permitted by the Merger Agreement): (i) any
Acquisition Transaction; (ii) any change in a majority of the board of directors
of the Company; (iii) any amendment to the Company's certificate of
incorporation or bylaws, which amendment would in any manner frustrate, prevent
or nullify the Merger, the Merger Agreement or any transactions contemplated by
the Merger Agreement or

2

--------------------------------------------------------------------------------






change in any manner the voting rights of any class of the Company's capital
stock; (iv) any material change in the capitalization of the Company or the
Company's corporate structure; (v) any Acquisition Proposal; and (vi) any other
action which is intended, or could reasonably be expected, to impede, interfere
with, delay, postpone, discourage or adversely affect the Merger or any of the
other transactions contemplated by the Merger Agreement or this Agreement.

During the Restricted Period, Stockholder shall not enter into any agreement or
understanding with any Person to vote or give instructions in any manner
inconsistent with clause "(a)", clause "(b)", clause "(c)" or clause "(d)" of
the preceding sentence. Except as set forth in this Section 3.1, nothing in this
Agreement shall limit the right of Stockholder to vote in favor of, against or
abstain with respect to any matters presented to the Company's stockholders,
including in connection with the election of directors.

        3.2    PROXY AND POWER OF ATTORNEY.    

        Stockholder hereby irrevocably (to the fullest extent permitted by law)
appoints and constitutes Brian J.G. Pereira, MD, Joseph L. Farmer and Parent,
and each of them, the attorneys-in-fact and proxies of the Stockholder, with
full power of substitution and resubstitution, to attend any meeting of the
stockholders of the Company, however called, on behalf of Stockholder with
respect to the matters set forth in Section 3.1 hereof, to include the Subject
Securities in any computation for purposes of establishing a quorum at any such
meeting, and to vote all Subject Securities, or grant consent or approval in
respect of such Subject Securities, in connection with any meeting of the
stockholders of the Company, however called, and in connection with any action
by written consent of the stockholders of the Company in a manner consistent
with the provisions of Section 3.1, in each case, in the event that
(i) Stockholder fails to comply with the obligations of such Stockholder
pursuant to Section 3.1 or (ii) any action is commenced, or any Order is
entered, which challenges or impairs the enforceability or validity of the
obligations of Stockholder set forth in Section 3.1. Stockholder shall use its
commercially reasonable efforts to cause any holder of record that holds shares
beneficially owned by the Stockholder to vote such shares in a manner consistent
with Section 3.1. In addition, in the event of the occurrence of any event set
forth in clause (i) or (ii) above, as attorneys-in fact, (x) the foregoing
persons shall be entitled to take any and all actions on behalf of the
Stockholder, with the same effect as if such actions where the actions of the
Stockholder, to cause any holder of record that holds shares beneficially owned
by the Stockholder to vote shares in a manner consistent with Section 3.1 and
(y) Stockholder shall take such further action or execute such other instruments
as may be reasonably necessary to effectuate the intent of this proxy and power
of attorney, including providing written notice to the record holder of any
shares beneficially owned by the Stockholder (with a copy to Parent) instructing
the same to cooperate with Parent and to execute a proxy in a form reasonably
acceptable to Parent in order to give effect to the intent of Section 3.1 with
respect to the shares held by such holder of record on behalf of the
Stockholder. Stockholder hereby affirms that this proxy and power of attorney is
irrevocable, shall survive the Stockholder's death, liquidation or termination,
is coupled with an interest and is granted as security for the performance of
the obligations of Stockholder under this Agreement. This proxy and power of
attorney shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Stockholder (including any transferee
of any of the Subject Securities) and shall terminate upon termination of this
Agreement. This proxy and power of attorney is given to secure the performance
of the duties of Stockholder under this Agreement.

SECTION 4. NO SOLICITATION

        Subject to Section 8.15, Stockholder agrees that, during the Restricted
Period, Stockholder shall not, nor shall it authorize or permit any of its
general partners and managing members, and their respective officers, employees
and representatives (the "Stockholder Representatives") to, directly or
indirectly: (a) solicit, initiate, knowingly encourage or knowingly facilitate
the making, submission or announcement of any Acquisition Proposal with respect
to an Alamo Corporation or Acquisition

3

--------------------------------------------------------------------------------




Inquiry with respect to an Alamo Corporation; (b) knowingly furnish any
information regarding any of the Alamo Corporations to any Person in connection
with or in response to an Acquisition Proposal with respect to an Alamo
Corporation or Acquisition Inquiry with respect to an Alamo Corporation;
(c) engage in discussions or negotiations with any Person relating to any
Acquisition Proposal with respect to an Alamo Corporation by such Person or
Acquisition Inquiry with respect to an Alamo Corporation by such Person;
(d) approve, endorse or recommend any Acquisition Proposal with respect to an
Alamo Corporation or Acquisition Inquiry with respect to an Alamo Corporation;
(e) enter into any letter of intent or similar document or any Contract
contemplating or otherwise relating to any Acquisition Transaction or
Acquisition Inquiry with respect to an Alamo Corporation; (f) make any
disclosure or communication to any Person (other than to any Stockholder
Representative) (i) of or with respect to any non-public information relating to
the Merger, any of the transactions contemplated by the Merger Agreement, this
Agreement, the Merger Agreement or any Acquisition Proposal in furtherance of or
in connection with an Acquisition Inquiry or Acquisition Proposal (without
Parent's prior written approval) or (ii) indicating that Stockholder is against
the Merger or any of the transactions contemplated by the Merger Agreement,
unless: (A) Stockholder shall have been advised by Stockholder's outside legal
counsel that such disclosure or communication is required by applicable law; and
(B) to the extent reasonably practicable, prior to making such disclosure or
communication, Stockholder shall have provided Parent with reasonable (and in no
event less than 48 hours') advance written notice of Stockholder's intent to
make such disclosure or communication, the content of such disclosure or
communication and the identities of the Persons to which such disclosure or
communication is intended to be made; (g) take any action that could result in
the revocation or invalidation of the Proxy; or (h) agree or publicly propose to
take any of the actions referred to in this Section 4 or otherwise prohibited by
this Agreement. Stockholder shall immediately cease and discontinue, and
Stockholder shall direct the Stockholder Representatives, if any, immediately to
cease and discontinue, any existing discussions with any Person that relate to
any Acquisition Proposal.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

        Stockholder hereby represents and warrants to Parent as follows:

        5.1    Authorization, etc.    Stockholder has the full right, power,
authority and capacity to execute and deliver this Agreement and to perform
Stockholder's obligations hereunder. This Agreement has been duly authorized,
executed and delivered by Stockholder and constitutes a legal, valid and binding
obligation of Stockholder, enforceable against Stockholder in accordance with
its terms, subject to (a) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (b) rules of law governing specific
performance, injunctive relief and other equitable remedies. If Stockholder is a
corporation, then Stockholder is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it was
organized. If Stockholder is a general or limited partnership, then Stockholder
is a partnership duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it was organized. If Stockholder is a limited
liability company, then Stockholder is a limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it was organized.

        5.2    No Conflicts or Consents.    

        (a)   The execution and delivery of this Agreement by Stockholder do
not, and the performance of this Agreement by Stockholder will not: (i) conflict
with or violate any law, rule, regulation, order, decree or judgment applicable
to Stockholder or by which Stockholder or any of Stockholder's properties is or
may be bound or affected; or (ii) result in or constitute (with or without
notice or lapse of time) any breach of or default under, or give to any other
Person (with or without notice or lapse of time) any right of termination,
amendment, acceleration or cancellation of, or result (with or without notice or
lapse of time) in the creation of any encumbrance or restriction on any of the
Subject Securities pursuant to, any Contract to which

4

--------------------------------------------------------------------------------



Stockholder is a party or by which Stockholder or any of Stockholder's
affiliates or properties is or may be bound or affected.

        (b)   The execution and delivery of this Agreement by Stockholder do
not, and the performance of this Agreement by Stockholder will not, require any
consent or approval of any Person other than such consents and approvals that
have been obtained.

        (c)   If Stockholder is a married natural person and the Subject
Securities of Stockholder constitute community property or otherwise need
spousal or other approval to be legal, valid and binding, this Agreement has
been duly authorized, executed and delivered by, and constitutes a valid and
binding agreement of, Stockholder's spouse, enforceable against such spouse in
accordance with its terms.

        5.3    Title to Securities.    As of the date of this Agreement:
(a) Stockholder Owns (free and clear of any encumbrances or restrictions except
as provided hereunder or pursuant to any applicable restrictions on transfer
under the Securities Act of 1933, as amended) the number of outstanding shares
of Company Common Stock set forth under the heading "Shares Held of Record" on
Schedule 1 to this Agreement; (b) Stockholder holds (free and clear of any
encumbrances or restrictions except as provided hereunder or pursuant to any
applicable restrictions on transfer under the Securities Act of 1933, as
amended) the options, warrants and other rights to acquire shares of Company
Common Stock set forth under the heading "Options and Other Rights" on
Schedule 1 to this Agreement; (c) Stockholder Owns the additional securities of
the Company set forth under the heading "Additional Securities Beneficially
Owned" on Schedule 1 to this Agreement; and (d) Stockholder does not directly or
indirectly Own any shares of capital stock or other securities of the Company,
or any option, warrant or other right to acquire (by purchase, conversion or
otherwise) any shares of capital stock or other securities of the Company, other
than the shares and options, warrants and other rights set forth on Schedule 1
to this Agreement.

        5.4    Merger Agreement.    Stockholder understands and acknowledges
that Parent is entering into the Merger Agreement in reliance upon Stockholder's
execution and delivery of this Agreement.

SECTION 6. REPRESENTATIONS AND WARRANTIES OF PARENT

        Parent hereby represents and warrants to Stockholder as follows:

        6.1    Authorization, etc.    Parent has the full right, power,
authority and capacity to execute and deliver this Agreement and to perform
Parent's obligations hereunder. This Agreement has been duly authorized,
executed and delivered by Parent and constitutes a legal, valid and binding
obligation of Parent, enforceable against Parent in accordance with its terms,
subject to (a) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies. Parent is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware.

SECTION 7. ADDITIONAL COVENANTS OF STOCKHOLDER

        7.1    Stockholder Information.    Stockholder hereby agrees (i) to
permit Parent and Merger Sub to publish and disclose, if required under
applicable law, in any publicly filed documents relating to the Merger,
including the Form S-4, Stockholder's identity and ownership of shares of
Company Common Stock and the nature of Stockholder's commitments, arrangements
and understandings under this Agreement.

SECTION 8. MISCELLANEOUS

        8.1    Termination. Survival of Representations, Warranties and
Agreements.    This Agreement and all rights and obligations of the parties
hereunder shall terminate upon the first to occur of (i) the

5

--------------------------------------------------------------------------------



termination of the Merger Agreement in accordance with its terms, (ii) the date
of any modification, waiver, change or amendment of the Merger Agreement
executed after the date hereof that is adverse to the Stockholder or that
results in a (a) decrease in the Exchange Ratio or (b) change in the form of
consideration payable to Stockholder under the Merger Agreement, and (iii) the
Effective Time. Upon termination of this Agreement, no party shall have any
rights or obligations under this Agreement and this Agreement shall become null
and void; provided, however, that (x) nothing in this Section 8.1 shall relieve
any party from any liability for any willful and material breach of this
Agreement prior to its termination, and (y) the provisions of this Article VIII
shall survive any termination of this Agreement.

        8.2    Expenses.    All costs and expenses incurred in connection with
the transactions contemplated by this Agreement shall be paid by the party
incurring such costs and expenses.

        8.3    Notices.    Any notice, request, demand or other communication
required or permitted to be delivered to either party under this Agreement shall
be in writing and shall be deemed to have been duly given, delivered or made as
follows: (a) if delivered by hand, when delivered; (b) if sent on a business day
by email before 5:00 p.m. (Massachusetts time) and receipt is confirmed, when
transmitted; (c) if sent by email on a day other than a business day and receipt
is confirmed, or if sent by email after 5:00 p.m. (Massachusetts time) and
receipt is confirmed, on the business day following the date on which receipt is
confirmed; (d) if sent by registered, certified or first class mail, the third
business day after being sent; and (e) if sent by overnight delivery via a
national courier service, two business days after being delivered to such
courier, in each case to the address or email set forth beneath the name of such
party below (or to such other address or email as such party shall have
specified in a written notice given to the other parties hereto):

        if to Stockholder:

        at the address set forth on Schedule 1 to this Agreement; and

        if to Parent:

        at the address set forth in the Merger Agreement.

        8.4    Severability.    Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

        8.5    Entire Agreement.    This Agreement and any other documents
delivered by the parties in connection herewith constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings between the parties with
respect thereto. No addition to or modification of any provision of this
Agreement shall be binding upon either party unless made in writing and signed
by both parties.

        8.6    Assignment; Binding Effect.    Except as provided herein, neither
this Agreement nor any of the interests or obligations hereunder may be assigned
or delegated by either party hereto, and any attempted or purported assignment
or delegation of any of such interests or obligations shall be void

6

--------------------------------------------------------------------------------




without the prior written consent of the other party hereto. Subject to the
preceding sentence, this Agreement shall be binding upon Stockholder and
Stockholder's heirs, estate, executors and personal representatives and
Stockholder's successors and assigns, and shall inure to the benefit of the
parties and their respective successors and assigns. Without limiting any of the
restrictions set forth in Section 2 or elsewhere in this Agreement, this
Agreement shall be binding upon any Person to whom any Subject Securities are
transferred. Nothing in this Agreement is intended to confer on any Person
(other than the parties hereto and their respective successors and assigns) any
rights or remedies of any nature.

        8.7    Independence of Obligations.    The covenants and obligations of
Stockholder set forth in this Agreement shall be construed as independent of any
other agreement or arrangement between Stockholder, on the one hand, and the
Company or Parent, on the other. The existence of any claim or cause of action
by Stockholder against the Company or Parent shall not constitute a defense to
the enforcement of any of such covenants or obligations against Stockholder.

        8.8    Specific Performance.    The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached and that monetary damages, even if available, would not be an adequate
remedy therefor. The parties agree that, in the event of any breach or
threatened breach by a party of any covenant or obligation contained in this
Agreement, the other party shall be entitled, without proof of actual damages
(in addition to any other remedy that may be available to it, including monetary
damages), to seek and to obtain (a) a decree or order of specific performance to
enforce the observance and performance of any covenant or obligation, and (b) an
injunction restraining any breach or threatened breach. The parties further
agree that neither party nor any other Person shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 8.8, and the
parties irrevocably waive any right they may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

        8.9    Non-Exclusivity.    The rights and remedies of each party under
this Agreement are not exclusive of or limited by any other rights or remedies
which it may have, whether at law, in equity, by contract or otherwise, all of
which shall be cumulative (and not alternative). Without limiting the generality
of the foregoing, the rights, remedies, obligations and liabilities of the
parties under this Agreement are in addition to each party's respective rights,
remedies, obligations and liabilities under common law requirements and under
all applicable statutes, rules and regulations.

        8.10    Governing Law; Jurisdiction; Waiver of Jury Trial.    

        (a)   This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof. In
any action between the parties arising out of or relating to this Agreement or
any of the transactions contemplated by this Agreement each of the parties
irrevocably and unconditionally consents and submits to the jurisdiction and
venue of the state and federal courts located in the State of Delaware.

        (b)   EACH PARTY ACKNOWLEDGES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE ACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
ACKNOWLEDGES, AGREES AND CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD, IN THE EVENT OF LITIGATION, SEEK TO PREVENT OR DELAY ENFORCEMENT OF SUCH
WAIVER. EACH PARTY

7

--------------------------------------------------------------------------------






FURTHER ACKNOWLEDGES, AGREES AND CERTIFIES THAT: (i) SUCH PARTY UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER; (ii) SUCH PARTY MAKES SUCH
WAIVER VOLUNTARILY; AND (iii) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.10(b).

        8.11    Counterparts.    This Agreement may be executed in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
The exchange of a fully executed Agreement (in counterparts or otherwise) by
facsimile or by electronic delivery shall be sufficient to bind the parties to
the terms of this Agreement.

        8.12    Captions.    The captions contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

        8.13    Waiver.    No failure on the part of either party to exercise
any power, right, privilege or remedy under this Agreement, and no delay on the
part of either party in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver of such power, right, privilege or
remedy; and no single or partial exercise of any such power, right, privilege or
remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy. Neither party shall be deemed to have waived
any claim available to such party arising out of this Agreement, or any power,
right, privilege or remedy of such party under this Agreement, unless the waiver
of such claim, power, right, privilege or remedy is expressly set forth in a
written instrument duly executed and delivered on behalf of such party; and any
such waiver shall not be applicable or have any effect except in the specific
instance in which it is given.

        8.14    Construction.    

        (a)   For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

        (b)   The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

        (c)   As used in this Agreement, the words "include" and "including,"
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words "without limitation."

        (d)   Except as otherwise indicated, all references in this Agreement to
"Sections" and "Exhibits" are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.

        8.15    No Limitation on Actions of Stockholder as Director or
Officer.    In the event Stockholder or any Stockholder Representative is an
officer or director of the Company, Stockholder shall not be deemed to make any
agreement or understanding in this Agreement in Stockholder's capacity as a
director or officer or with respect to such Stockholder Representative.
Stockholder is entering into this Agreement solely in his or her capacity as the
record holder and/or beneficial owner of the Stockholder's Subject Securities,
and nothing herein, including Section 4, shall limit or affect any actions taken
(or omissions to take any action) by Stockholder or any Stockholder
Representative in his or her capacity as a director or officer of the Company.

        8.16    Option Exercises.    Nothing in this Agreement shall require
Stockholder to exercise any Company Options or warrants to purchase Company
Common Stock.

8

--------------------------------------------------------------------------------



        8.17    No Ownership Interest.    Except as otherwise provided herein,
nothing contained in this Agreement shall be deemed to vest in Parent any direct
or indirect ownership or incidence of ownership of or with respect to the
Subject Securities. All rights, ownership and economic benefits of and relating
to the Subject Securities shall remain vested in and belong to Stockholder, and
Parent shall not have any authority to manage, direct, restrict, regulate,
govern, or administer any of the policies or operations of the Company or
exercise any power or authority to direct Stockholder in the voting of any of
the Subject Securities, except as otherwise provided herein.

        8.18    Further Assurances.    The parties will execute and deliver, or
cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations, to perform their respective
obligations under this Agreement.

[Remainder of page intentionally left blank]

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Parent and Stockholder have caused this Agreement to
be executed as of the date first written above.

    AMAG PHARMACEUTICALS, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------

        Name:         Title:


 
 
STOCKHOLDER
 
 


--------------------------------------------------------------------------------

Signature
 
 


--------------------------------------------------------------------------------

Printed Name
 
 


--------------------------------------------------------------------------------

Title
 
 
Address:
 
         

--------------------------------------------------------------------------------

 
    
 
 
 
         

--------------------------------------------------------------------------------

 
 
 
Facsimile:
 
         

--------------------------------------------------------------------------------

 

Signature Page to Voting Agreement

--------------------------------------------------------------------------------



SCHEDULE 1
OWNERSHIP OF SECURITIES

Name and Address of Stockholder
  Shares of
Company
Common Stock
Owned   Options and Other
Rights   Additional Securities
Beneficially Owned  



                   

A-1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



VOTING AGREEMENT
